Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
 
Response to Amendment
The amendment filed on 10/24/2022 has been entered. Claims 1-10 and 12-17 remain pending in this application. Claims 1 and 14 have been amended. Claim 11 has been cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2022 and 11/30/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Markel (US 20170160379 A1), hereinafter Markel, in view of Kishigami (US 20160238694 A1), hereinafter Kishigami.

Regarding claim 1, Markel, as shown below, discloses a method of protecting an asset from an imminent radar threat comprising the following limitations:
detecting the hostile RF waveform (See at least Fig. 4, 402, [0022] "Thus, the RF signals alone may be processed by the EW system to identify the source and determine the nature of the RF signals, whether threatening or non-threatening")
determining that the imminent radar threat is unknown, ambiguous, or unresponsive (See at least Fig. 4, 404, [0023] "The ARM may categorize known and unknown emitters, manage information of the emitters")
performing an analysis of the detected hostile RF waveform (See at least Fig. 4, 404, [0037] “In response to detecting the presence of an emitter, at operation 404 the EW system may determine whether the emitter is known or unknown. Known emitters may have an associated MDF stored by the EW system.”, [0020] “To effect opportunistic use of the EW system, a vast amount of data from enemy systems may be obtained and processed in situ during a mission. The EW system may obtain signals that originate from known or unknown sources, evaluate the signals based on EW information stored in its memory and determine a desired course of action to either take appropriate measures automatically or indicate to the user one or more actions to take (and perhaps information about the enemy systems) and wait for the user to respond with the appropriate course of action” Markel discloses the collection and processing of signals, thereby performing an analysis of the detected hostile RF waveform.)
according to the analysis, selecting a defined countermeasure (See at least Fig. 4, 416, [0042] At operations 416, “once the effectiveness of the various countermeasures are determined using the stored information, the EW system may engage the vehicle to take the appropriate countermeasures, if available”)
from a library of countermeasures (See at least Fig. 4, 410, [0029] “The adaptive radar model 302 may also access various bookkeeping or EA techniques 308 information of the EW system for countermeasures against the emitter”)
wherein selecting the defined countermeasure from the library of countermeasures includes: selecting a plurality of defined countermeasures from at least one library of countermeasures (See at least [0029] "The adaptive radar model 302 may also access various bookkeeping or EA techniques 308 information of the EW system for countermeasures against the emitter"); creating a plurality of populated countermeasures by populating each of the selected defined countermeasures with a corresponding parameter set (See at least [0034] "the EW system may accordingly select a less optimal countermeasure (or no countermeasure) for one or more of the sources of illumination to achieve an optimal set of countermeasures for all of the sources of illumination"); and implementing the plurality of populated countermeasures (See at least [0043] "In some embodiments, the countermeasures may be taken automatically").
and implementing the populated countermeasure, thereby disrupting the imminent radar threat and protecting the asset (See at least Fig. 4 and [0042] “the EW system may engage the vehicle to take the appropriate countermeasures, if available”)

Markel does not explicitly disclose creating a populated countermeasure by populating the selected, defined countermeasure with a parameter set. However, Kishigami, in the same or in a similar field of endeavor, discloses:
creating a populated countermeasure by populating the selected, defined countermeasure with a parameter set (See at least [0132]-[0135] "interference countermeasure control circuitry which, in operation, based on the interference determination result detected in the interference measurement segment, performs interference countermeasure control in the subsequent distance measurement segment", Kishigami discloses circuitry that controls the countermeasures, “the interference countermeasure control circuitry changes a carrier frequency of the radar device …  the interference countermeasure control circuitry changes the directivity of an antenna of the radar device …the interference countermeasure control circuitry increases a code length of the one or more radar transmission” Kishigami discloses that countermeasure parameters such as carrier frequency and directivity of an antenna are controlled by countermeasure control circuitry)
	
Furthermore, it would have been obvious to one skilled in the art, before the effective filing
date of the claimed invention, to modify the system of asset protection disclosed by Markel with the system of populated countermeasures disclosed by Kishigami. One would have been motivated to do so in order to reduce or suppress interference components, thereby allowing radar transmission/reception operations (See at least [0071]).

Regarding claim 2, the combination of Markel and Kishigami, as shown in the rejection above, discloses all of the limitations of claim 1. Markel further discloses determining a feature of the hostile RF waveform (See at least [0026] "In particular, the adaptive radar model 302 may determine and aggregate information including properties 304 of the emitter") and identifying a known RF waveform included in a database of known radar threats having a feature that is identical or similar to the identified feature of the hostile RF waveform (See at least [0039]-[0040] Markel discloses that in the process of determining countermeasures against an unknown emitter, data files may be called and utilized in comparison of characteristics of the unknown emitter).

Regarding claim 3, the combination of Markel and Kishigami, as shown in the rejection above, discloses all of the limitations of claims 1 and 2. Markel further discloses determining a feature category to which the identified feature of the hostile RF waveform belongs (See at least [0031] "For example, the observable history 310b may be used to estimate the class 326 of the unknown emitter"), and wherein the selected defined countermeasure has been previously verified as effective against a known radar threat that emits a known RF waveform having a feature in the determined feature category (See at least [0029] "This may permit the EW system to determine that a particular technique has been effective in the past as a countermeasure").

Regarding claim 4, the combination of Markel and Kishigami, as shown in the rejection above, discloses all of the limitations of claims 1 and 2. Markel further discloses wherein the selected defined countermeasure is linked to the determined feature (See at least [0031] "Various objects of the adaptive radar model 302 may be combined to result in a decision regarding what countermeasure to take currently about the emitter."), in that the selected defined countermeasure has previously been verified as effective against a plurality of known radar threats that emit known RF waveforms having features identical or similar to the identified feature of the hostile RF waveform (See at least [0029] "This may permit the EW system to determine that a particular technique has been effective in the past as a countermeasure").

Regarding claim 5, the combination of Markel and Kishigami, as shown in the rejection above, discloses all of the limitations of claim 1. Markel further discloses determining a plurality of features of the hostile RF waveform (See at least [0028] "The adaptive radar model 302 may obtain the expected signal-to-noise ratio (SNR) 306a, jammer-to-noise ratio (JNR) 306b or other characteristics"), and identifying a known RF waveform included in a database of known radar threats having features that are identical or similar to the plurality of features of the hostile RF waveform (See at least [0040] "The observable history and other emitter characteristics may be compared with the MDF of known emitters at operation 412").

Regarding claim 6, the combination of Markel and Kishigami, as shown in the rejection above, discloses all of the limitations of claim 1. Markel further discloses populating the selected defined countermeasure with a parameter set includes populating the selected, defined countermeasure with a parameter set that is associated with the selected defined countermeasure in the library of countermeasures (See at least [0029] "The adaptive radar model 302 may also access various bookkeeping or EA techniques 308 information of the EW system for countermeasures against the emitter" Markel discloses selecting known techniques with known results. [0033] Markel further discloses using appropriate countermeasures with respect to emitter properties).

Regarding claim 9, the combination of Markel and Kishigami, as shown in the rejection above, discloses all of the limitations of claim 1. Markel further discloses detecting the hostile RF waveform includes detecting and discriminating a plurality of hostile RF waveforms emitted by the imminent radar threat (See at least Fig. 4 and [0022] "More specifically, the EW system may digitize the pulses, separate and filter the pulses into individual sources using stored sets of parameters, match the sources to known emitters, assess ambiguities between the known signals and unknown signals, determine location and probable type and capabilities of each source"); and performing the analysis of the detected hostile RF waveform includes performing an analysis of the detected plurality of hostile RF waveforms (See at least Fig. 4 and [0024] "The ARM may aggregate data from different sources (e.g., current mission data as well as tabled data) into separate structures for each emitter, which may facilitate sharing for on-mission distributed learning and off-line analysis").

Regarding claim 13, the combination of Markel and Kishigami, as shown in the rejection above, discloses all of the limitations of claim 1. Markel further discloses comparing the hostile RF waveform with known RF waveforms contained in a threat database (See at least [0040] "The observable history and other emitter characteristics may be compared with the MDF of known emitters at operation 412"); and if the hostile RF waveform cannot be unambiguously matched with one of the known RF waveforms, designating the imminent radar threat as an unknown or ambiguous radar threat (See at least Fig. 4, 404, [0022] "match the sources to known emitters, assess ambiguities between the known signals and unknown signals"). Claim 13 is written containing at least one contingent limitation. Contingent limitations have a broadest reasonable interpretation that requires only those steps that must be performed be met, See MPEP §2111.04. Only the elements mapped to in the above rejection are steps that must be performed.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Markel in view of Kishigami in further view of Zhang (CN 111366899 A), hereinafter Zhang.

Regarding claim 7, The combination of Markel and Kishigami, as shown above, discloses all the limitations of claim 1. The combination of Markel and Kishigami does not explicitly disclose providing a plurality of known threat waveforms and associated countermeasures as training data to an artificial intelligence, thereby training the artificial intelligence; and causing the trained artificial intelligence to perform the analysis of the hostile RF waveform. However, Zhang, in the same or in a similar field of endeavor, discloses providing a plurality of known threat waveforms and associated countermeasures as training data to an artificial intelligence, thereby training the artificial intelligence (See at least [0016] "The second half is to learn the radar waveform selection system through neural network"); and causing the trained artificial intelligence to perform the analysis of the hostile RF waveform (See at least [0004] "Cognitive radar systems analyze and make decisions according to certain methods and rules by perceiving the environment and targets, and finally optimize their working status."). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of asset protection disclosed by Markel with the system of populated countermeasures disclosed by Kishigami, with the artificial intelligence system disclosed by Zhang. One would have been motivated to do so in order to optimize their working status, thereby improving the quality of the echo signal and detection performance of the system (See at least [0004]).

Regarding claim 8, The combination of Markel, Kishigami, and Zhang as shown above, discloses all the limitations of claims 1 and 7. The combination of Markel and Kishigami does not explicitly disclose populating the selected defined countermeasure with the parameter set includes causing the trained artificial intelligence to select or generate the parameter set according to the analysis of the hostile RF waveform. However, Zhang, in the same or in a similar field of endeavor, discloses populating the selected defined countermeasure with the parameter set includes causing the trained artificial intelligence to select or generate the parameter set according to the analysis of the hostile RF waveform (See at least [0100] "The anti-reconnaissance waveform selection method based on criterion switching described in this paper takes interference and target state as input, and transmits waveform parameters as output, which realizes adaptive waveform selection and avoids the identification of adversaries"). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of asset protection disclosed by Markel with the system of populated countermeasures disclosed by Kishigami, with the artificial intelligence system disclosed by Zhang. One would have been motivated to do so in order to optimize their working status, thereby improving the quality of the echo signal and detection performance of the system (See at least [0004]).

Regarding claim 10, The combination of Markel and Kishigami, as shown above, discloses all the limitations of claims 1 and 9. The combination of Markel and Kishigami does not explicitly disclose performing the analysis of the detected plurality of hostile RF waveforms includes analyzing correlations between behavior patterns of the detected plurality of hostile RF waveforms. However, Zhang, in the same or in a similar field of endeavor, discloses performing the analysis of the detected plurality of hostile RF waveforms includes analyzing correlations between behavior patterns of the detected plurality of hostile RF waveforms (See at least [0091] "In the filtering process, the adversary predicts the transmit waveform parameters of the cognitive radar, that is, the behavior pattern identification" Zhang discloses performing an identification analysis of signals and their behavior patterns). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of asset protection disclosed by Markel with the system of populated countermeasures disclosed by Kishigami, with the behavior analyzation system disclosed by Zhang. One would have been motivated to do so in order to optimize their working status, thereby improving the quality of the echo signal and detection performance of the system (See at least [0004]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Markel in view of Kishigami in further view of Markel (US 10365348 B2), hereinafter Markel 348.

Regarding claim 12, The combination of Markel and Kishigami, as shown above, discloses all the limitations of claims 1 and 11. The combination of Markel and Kishigami does not explicitly disclose the plurality of populated countermeasures are implemented simultaneously. However, Markel 348, in the same or in a similar field of endeavor, discloses the plurality of populated countermeasures are implemented simultaneously (See at least Claim 1 "the ARMs running in parallel to permit multiple countermeasures to be undertaken simultaneously"). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system of asset protection disclosed by Markel with the system of populated countermeasures disclosed by Kishigami, with the simultaneous system disclosed by Markel 348. One would have been motivated to do so in order to manage information of emitters thereby estimating the effectiveness of an EA and determining optimal countermeasure techniques, thereby enacting effective countermeasures (See at least Col. 6 Lines 5-8).

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Markel, in view of Kishigami, in further view of Antonaitis (US 6181744 B1), hereinafter Antonaitis.

Regarding claim 14, Markel, as shown below, discloses an apparatus for protecting an asset from an imminent radar threat comprising the following limitations:
a signal analyzer configured to isolate the hostile RF waveform (See at least [0022] "More specifically, the EW system may digitize the pulses, separate and filter the pulses into individual sources using stored sets of parameters")
a countermeasure library containing known countermeasures that are pre-verified as effective in disrupting associated known radar threats (See at least [0029] "This may permit the EW system to determine that a particular technique has been effective in the past as a countermeasure")
and a Cognitive Electronic Warfare System (CEW) configured to: analyze the hostile RF waveform (See at least [0035] “The data of the emitter obtained and analyzed by the adaptive radar model”)
according to said analysis, select a defined (See at least [0031] “Various objects of the adaptive radar model 302 may be combined to result in a decision regarding what countermeasure to take currently about the emitter”) countermeasure from the countermeasure library (See at least [0029] "The adaptive radar model 302 may also access various bookkeeping or EA techniques 308 information of the EW system for countermeasures against the emitter")
wherein selecting the defined countermeasure from the library of countermeasures includes: selecting a plurality of defined countermeasures from at least one library of countermeasures (See at least [0029] "The adaptive radar model 302 may also access various bookkeeping or EA techniques 308 information of the EW system for countermeasures against the emitter"); creating a plurality of populated countermeasures by populating each of the selected defined countermeasures with a corresponding parameter set (See at least [0034] "the EW system may accordingly select a less optimal countermeasure (or no countermeasure) for one or more of the sources of illumination to achieve an optimal set of countermeasures for all of the sources of illumination"); and implementing the plurality of populated countermeasures (See at least [0043] "In some embodiments, the countermeasures may be taken automatically").

Markel does not explicitly disclose creating a populated countermeasure for application against the imminent radar threat by populating the selected defined countermeasure with a parameter set. However, Kishigami, in the same or in a similar field of endeavor, discloses:
creating a populated countermeasure for application against the imminent radar threat by populating the selected defined countermeasure with a parameter set (See at least Kishigami [0132]-[0135] "interference countermeasure control circuitry which, in operation, based on the interference determination result detected in the interference measurement segment, performs interference countermeasure control in the subsequent distance measurement segment", Kishigami discloses that countermeasure parameters such as carrier frequency and directivity of an antenna are controlled by countermeasure control circuitry.)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, modify the apparatus for protecting an asset from an imminent radar threat disclosed by Markel with the system of populated countermeasures disclosed by Kishigami. One would have been motivated to do so in order to reduce or suppress interference components, thereby allowing radar transmission/reception operations (See at least [0071]).

The combination of Markel and Kishigami does not explicitly disclose an antenna configured to receive the hostile RF waveform; a receiver configured to amplify and digitize the hostile RF waveform. However, Antonaitis, in the same or in a similar field of endeavor, discloses:
an antenna configured to receive the hostile RF waveform (See at least Col. 2 Lines 55-67 “as shown, an electrical signal receiving system 10 includes an antenna 16, a receiver 11, a digitizer 12, a processor 13, a display unit 14, and a special function generator 15”)
a receiver configured to amplify and digitize the hostile RF waveform (See at least Col. 3 Lines 20-33 “Digitizer 20 includes an operational amplifier 21 and an analog-to-digital convertor (ADC) 22. Resistors 25, 26, and 27 provide the necessary voltage biasing and feedback for operational amplifier 21. In addition, a resistor 23 and a capacitor 24 together act as a lowpass filter for receiving incoming video signals”)

Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, modify the apparatus for protecting an asset from an imminent radar threat disclosed by Markel with the system of populated countermeasures disclosed by Kishigami with the receiving system disclosed by Antonaitis. One would have been motivated to do so in order to extract useful information, thereby allowing automatic actions to occur, such as countermeasures against hostile radars (See at least Col. 3 Lines 2-9).

Regarding claim 17, the combination of Markel, Kishigami, and Antonaitis, as shown in the rejection above, discloses all of the limitations of claim 14. Markel further discloses a threat database (See at least Fig. 4, 410, [0022] "Observable processing, that may track active emitters, may be linked to the MDF and may employ strategy, EA intent, and over-the-air observables to determine the effectiveness of EA response against in-library and out-of-library threats") and a waveform identifier configured to compare the hostile RF waveform with known RF waveforms stored in the threat database (See at least Fig.4, 412, [0040] "The observable history and other emitter characteristics may be compared with the MDF of known emitters at operation") and to determine if the radar threat is known, novel, or ambiguous (See at least Fig. 4, 402, [0022]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Markel, in view of Kishigami, in further view of Antonaitis, in further view of Zhang.

Regarding claim 15, The combination of Markel, Kishigami, and Antonaitis, as shown above, discloses all the limitations of claim 14. The combination of Markel, Kishigami, and Antonaitis does not explicitly disclose the signal analyzer is further configured to use data-driven machine learning to separate and isolate the hostile RF waveform from other signals received by the antenna. However, Zhang, in the same or in a similar field of endeavor, discloses the signal analyzer is further configured to use data-driven machine learning to separate and isolate the hostile RF waveform from other signals received by the antenna (See at least [0040]  “improved waveform selection algorithm, including two parts, the first part realizes the waveform selection, the external influence is input to the system through the change of SNR, and the transmitted waveform parameters are obtained through the waveform selection algorithm based on Kalman filtering”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, modify the apparatus for protecting an asset from an imminent radar threat disclosed by Markel with the system of populated countermeasures disclosed by Kishigami with the receiving system disclosed by Antonaitis, with the artificial intelligence system disclosed by Zhang. One would have been motivated to do so in order to optimize their working status, thereby improving the quality of the echo signal and detection performance of the system (See at least [0004]).

Regarding claim 16, The combination of Markel, Kishigami, and Antonaitis, as shown above, discloses all the limitations of claim 14. The combination of Markel, Kishigami, and Antonaitis does not explicitly disclose the signal analyzer is further configured to use data-driven machine learning to select or generate the parameter set. However, Zhang, in the same or in a similar field of endeavor, discloses the signal analyzer is further configured to use data-driven machine learning to select or generate the parameter set (See at least [0015] and [0100] "The anti-reconnaissance waveform selection method based on criterion switching described in this paper takes interference and target state as input, and transmits waveform parameters as output, which realizes adaptive waveform selection and avoids the identification of adversaries"). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, modify the apparatus for protecting an asset from an imminent radar threat disclosed by Markel with the system of populated countermeasures disclosed by Kishigami with the receiving system disclosed by Antonaitis, with the artificial intelligence system disclosed by Zhang. One would have been motivated to do so in order to optimize their working status, thereby improving the quality of the echo signal and detection performance of the system (See at least [0004]).

Response to Arguments
Applicant’s arguments regarding 35 U.S.C 103 rejections have been fully considered but are not persuasive. Applicant additionally acknowledged that Claim 14 include similar features and arguments for Claim 1 apply to Claim 14.

The key feature disputed by Applicant as best identified by the Examiner is “creating a plurality of populated countermeasures…”. Applicant argues that selecting a countermeasure as described in paragraph [0034] of Markel is not equivalent to the key feature. Examiner disagrees to the above point, as the electronic countermeasures of the proposed invention are broad enough to include the interpretation argued in the previous office action. A countermeasure of Markel may be viewed as identical to what are a plurality of countermeasures of the proposed invention. For example, and illustrative purposes only, consider a countermeasure consisting of a single 2 second pulse. To one system the 2 second pulse is a single countermeasure, while to another system it may appear as a four 0.5 second pulses. Because no distinction is made between single or multiple countermeasures, the teachings of Markel are highly relevant. Examiner suggests that claim language formalizing a distinction between single and multiple countermeasures would advance prosecution. Therefore, the key disputed feature is rejected for identical reasons from the final rejection dated 08/23/2022.

Regarding parameters of countermeasures, the Examiner cites Kishigami for more explicit teachings, however similar arguments regarding the definition and composition of electronic countermeasures can be made for limitations regarding countermeasure parameters, as written in claims 1 and 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH W GOOD/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648